DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on July 15, 2022 has been received. Claims 1-20 are currently pending, of which claims 10 and 20 are withdrawn.
Claims 1-9 and 11-19 are presented for examination below.
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Claim Objections
Claims 1 and 17 are objected to because of the following informalities:  
“wherein the first portion of the non-woven thermally insulating fill sheet lacks openings having a length and a width” (claim 1) should read “wherein the first portion of the non-woven thermally insulating fill sheet lacks openings 
“the plurality of openings each having the length and the width” (claim 1) should read “the plurality of openings each having a length and a width”
“the first portion inner panel” (claim 17) should read “the first portion of the inner panel”
“the first portion outer panel” (claim 17) should read “the first portion of the outer panel”
“the second plurality of openings each having the length and the width” (claim 17) should read “the second plurality of openings each having a length and a width”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 12, 14, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As noted in the Non-Final Rejection, claim 2 recites the limitation “wherein the second plurality of seams is greater than the first plurality of seams.” The limitation is indefinite, as it is unclear what “greater” means within the context of the claims (e.g., does the second plurality of seams include a greater number of seams than the first plurality of seams? Does the second plurality have greater permeability/breathability? etc.).
Similarly, and as noted in the Non-Final Rejection, claim 3 recites the limitation “wherein the second plurality of perforations is greater than the first plurality of perforations.” The limitation is indefinite, as it is unclear what “greater” means within the context of the claims (e.g., does the second plurality of perforations include a greater number of perforations than the first plurality of perforations? etc.).
Claims 14, 16 and 17 recite corresponding limitations and are indefinite for at least the same reasons discussed above.
As noted in the Non-Final Rejection, claim 12 recites the limitation “wherein one or more seams of the first plurality of seams includes a first plurality of perforations that extend through the one or more seams, the front inner panel, and the front outer panel.” The limitation is indefinite, as it is unclear what is included or excluded by the term “a first plurality of perforations that extends through the one or more seams.” It is unclear whether the perforations extend through the stitching of the seam itself, or merely within areas of the inner and outer panels that are joined together.
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 9, 11-13, and 15 (regarding claim 12, as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Fourmeux (US Patent No. 6,743,498) in view of Hodgson et al. (herein Hodgson)(WO 2018/046756 A1), further in view of Uglene et al. (herein Uglene)(US Patent No. 5,267,519), further in view of Mordecai (US PG Pub 2012/0260396).
Regarding claim 1, Fourmeux teaches a garment (safety garment as described in at least Abstract and column 6, lines 10-20) comprising:
an inner panel (6)
an outer panel (4, 5);
a non-woven thermally insulating fill sheet (1) interposed between the inner panel and the outer panel (see Figs. 1-2 and column 4, lines 27-44);
a moderate insulation area (garment portion including layers as shown in Figs. 1-2) comprising: a portion of the inner panel, a portion of the outer panel, a portion of the non-woven thermally insulating fill sheet (see Figs. 1-2 and column 5, line 27 – column 6, line 20), wherein the portion of the non-woven thermally insulating fill sheet is interposed between the portion of the inner panel and the portion of the outer panel (see Figs. 1-2), the second portion of the non-woven thermally insulating fill sheet comprising a plurality of openings (2, 3) that extend between a first surface of the portion of the non-woven thermally insulating fill sheet and a second opposite surface of the portion of the non-woven thermally insulating fill sheet (see Fig. 2), the plurality of openings each having a length and a width (see Fig. 1).
Fourmeux substantially discloses the invention as claimed above but fails to disclose wherein the garment further includes a high insulation area comprising: a first portion of the inner panel, a first portion of the outer panel, and a first portion of the continuous non-woven thermally insulating fill sheet, wherein the first portion of the non-woven thermally insulating fill sheet lacks openings having a length and a width, and is interposed between the first portion of the inner panel and the first portion of the outer panel.
However, Hodgson teaches a garment (see Fig. 4) comprising: an inner panel (5a); an outer panel (5c); and a non-woven thermally insulating fill sheet (5b/1) interposed between the inner panel and the outer panel (see Fig. 5; page 2, paragraph 4; page 3, paragraph 6; and page 8, paragraphs 4-7); the garment further comprising a high insulation area (areas of garment of Fig. 4 without slits, see Fig. 4) comprising: a first portion of the inner panel, a first portion of the outer panel, and a first portion of the continuous non-woven thermally insulating fill sheet, wherein the first portion of the non-woven thermally insulating fill sheet lacks openings having a length and a width, and is interposed between the first portion of the inner panel and the first portion of the outer panel (see Figs. 4-5 and pages 8-9); and a moderate insulation area (area including slits 4a, see Fig. 4) comprising:  a second portion of the inner panel, a second portion of the outer panel, a second portion of the non-woven thermally insulating fill sheet, wherein the second portion of the non-woven thermally insulating fill sheet is interposed between the second portion of the inner panel and the second portion of the outer panel (see Figs. 4-5 and pages 8-9), the second portion of the non-woven thermally insulating fill sheet comprising a plurality of openings (4a/10) that extend between a first surface of the second portion of the non-woven thermally insulating fill sheet and a second opposite surface of the second portion of the non-woven thermally insulating fill sheet (see Figs. 1A-2B and 4; and pages 6-8), so as to provide apertures only at areas of the garment most prone to heat, sweat, or movement, to optimize specific cooling requirements at specific areas of the garment while maintaining greater insulation at specific other areas of the garment (see page 3, paragraphs 1-5 and page 8, paragraphs 2-3).
Therefore, based on Hodgson’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Fourmeux’s garment to further include a high insulation area comprising: a first portion of the inner panel, a first portion of the outer panel, and a first portion of the continuous non-woven thermally insulating fill sheet, wherein the first portion of the non-woven thermally insulating fill sheet lacks openings having a length and a width, and is interposed between the first portion of the inner panel and the first portion of the outer panel; as doing so would provide apertures only at areas of the garment most prone to heat, sweat, or movement, to optimize specific cooling requirements at specific areas of the garment while maintaining greater insulation at specific other areas of the garment.
Fourmeux also fails to further disclose a first plurality of seams that directly join the inner panel to the outer panel at areas corresponding to the plurality of openings of the second portion of the non-woven thermally insulating fill sheet, wherein one or more of the first plurality of seams includes a first plurality of perforations that extend through the inner panel and the outer panel along a respective seam of the one or more of the first plurality of seams, the inner panel, and the outer panel.
However, Uglene teaches an insulated garment (se Abstract) comprising a layered composition (14, 10, 16) comprising an outer panel (14), an inner panel (16), and an insulating fill sheet (10) interposed between the inner and outer panels (see Figs. 1-4 and column 2, lines 14-49), the insulating fill sheet comprising a plurality of apertures (12) and a first plurality of seams (20) that directly join the inner panel to the outer panel at areas corresponding to the plurality of openings of the second portion of the insulating fill sheet (see Figs. 3-4 and column 2, lines 50-65), wherein one or more of the first plurality of seams includes a first plurality of perforations (perforations created by the sewing needle when stitching the layers together) that extend through the inner panel and the outer panel along a respective seam of the one or more of the first plurality of seams, the inner panel, and the outer panel (see Figs. 3-4 and column 2, lines 50-65), so as to allow the inner and outer panel to be in direct contact at the plurality of apertures, to allow for enhanced ventilation of heat and vapor during increased physical activity (see column 2, line 50 – column 3, line 4).
Therefore, based on Uglene’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Fourmeux’s garment to further include a first plurality of seams that directly join the inner panel to the outer panel at areas corresponding to the plurality of openings of the second portion of the non-woven thermally insulating fill sheet, wherein one or more of the first plurality of seams includes a first plurality of perforations that extend through the inner panel and the outer panel along a respective seam of the one or more of the first plurality of seams, the inner panel, and the outer panel; as doing so would allow the inner and outer panel to be in direct contact at the plurality of apertures, to allow for enhanced ventilation of heat and vapor during increased physical activity.
Fourmeux further fails to disclose wherein the length of each opening is greater than the width. Instead, Fourmeux discloses a circular shape, but discloses wherein other forms of holes may be used (see Fig. 2 and column 5, lines 8-43).
However, Hodgson further teaches a variety of aperture shapes (see Fig. 4), including at least one aperture that has a greater length than width (see, for example, apertures of Figs. 1A-2B), for enhancing ventilation across one or more directions along the apertures (see pages 6-8)
Additionally, Mordecai teaches an insulated garment (100) including a thermally insulating layer (150) having a plurality of vent openings (210) which may be circular or may include other shapes such as square, triangular, or rectangular (i.e., having an opening length greater than the opening width; see paragraph 0053), for facilitating the flow of water vapor or other gases through the thermally insulating layer (see paragraph 0053). 
Furthermore, it is noted that Applicant does not appear to provide any criticality for the oblong shape of the openings, simply stating in paragraph 0042: “Further, it is contemplated herein, that the voided portion 132 may comprise any number of different lengths and may have different shapes such as curvilinear or organic shapes. Any and all aspects, and any variation thereof, are contemplated as being within aspects herein.”
Therefore, based on Hodgson’s and Mordecai’s teachings, and absent a teaching of criticality for the particular claimed shape, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Fourmeux’s circular holes to be rectangular holes, such that the length of each opening would be greater than the width of the opening, as doing so would enhance ventilation across the length of each aperture, and such a modification would be nothing more than a simple substitution of one known opening shape for another. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.
Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  A change in aesthetic (ornamental) design generally will not support patentability.  See MPEP 2144.04 (IV)(B).

Regarding claim 8, Fourmeux, Hodgson, Uglene, and Mordecai together teach the limitations of claim 1, as discussed above, and further teach wherein the garment is an upper-torso garment (see at least Fig. 4 of Hodson and Figs. 1-2 of Mordecai).
Mordecai further teaches wherein the layered insulating composition includes a first sleeve and a second sleeve of the upper-torso garment (sleeves of liner 110, see Fig. 2 and Figs. 7A-7B) but fails to teach wherein the high insulation area includes a first sleeve and a second sleeve of the upper-torso garment.
However, Hodgson further teaches wherein the locations of the apertures may be varied along the garment, so as to provide apertures only at areas of the garment most prone to heat, sweat, or movement, to optimize specific cooling requirements at specific areas of the garment while maintaining greater insulation at specific other areas of the garment (see page 3, paragraphs 1-5; page 5, paragraph 2; and page 8, paragraphs 2-3).
Therefore, based on Mordecai’s and Hodson’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Fourmeux’s garment such that the high insulation area includes a first sleeve and a second sleeve of the upper-torso garment; as doing so would optimize specific cooling requirements at specific areas of the garment while maintaining greater insulation at specific other areas of the garment (e.g., the sleeves). Furthermore, it has been held that rearranging parts of an invention (i.e., rearranging a location of the non-apertured area to include a sleeve location instead of a torso location) involves only routine skill in the art. See MPEP 2144.04 (VI)(C).

Regarding claim 9, the modified garment of Fourmeux (i.e., Fourmeux in view of Hodgson, Uglene, and Mordecai) is further disclosed wherein the moderate insulation area (portion of the garment including apertures in the non-woven insulating fill sheet) includes a front of a torso portion of the upper-torso garment (see Fig. 4 and page 5, paragraph 2 of Hodgson; Hodgson teaches wherein the apertures/openings may be located at any or all of the upper back, armpits, or center chest area, i.e., a front of a torso portion).

Regarding claim 11, Fourmeux teaches a garment (safety garment as described in at least Abstract and column 6, lines 10-20) comprising:
an inner panel (6);
an outer panel (4, 5); and
a non-woven thermally insulating fill sheet (1) interposed between the inner panel and the outer panel (see Figs. 1-2 and column 4, lines 27-44); the non-woven thermally insulating fill sheet is interposed between the inner panel and the outer panel (see Figs. 1-2), the non-woven thermally insulating fill sheet comprising a first plurality of openings (2, 3) that extend between a first surface a second opposite surface of the non-woven thermally insulating fill sheet (see Fig. 2), wherein each of the first plurality of openings has a length and a width (see Fig. 1).
Fourmeux substantially discloses the invention as claimed above but fails to disclose a first plurality of seams that directly join the inner panel to the outer panel at areas corresponding to the plurality of openings of the non-woven thermally insulating fill sheet.
However, Uglene teaches an insulated garment (se Abstract) comprising a layered composition (14, 10, 16) comprising an outer panel (14), an inner panel (16), and an insulating fill sheet (10) interposed between the inner and outer panels (see Figs. 1-4 and column 2, lines 14-49), the insulating fill sheet comprising a plurality of apertures (12) and a first plurality of seams (20) that directly join the inner panel to the outer panel at areas corresponding to the plurality of openings of the insulating fill sheet (see Figs. 3-4 and column 2, lines 50-65), so as to allow the inner and outer panel to be in direct contact at the plurality of apertures, to allow for enhanced ventilation of heat and vapor during increased physical activity (see column 2, line 50 – column 3, line 4).
Therefore, based on Uglene’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Fourmeux’s garment to further include a first plurality of seams that directly join the inner panel to the outer panel at areas corresponding to the plurality of openings of the non-woven thermally insulating fill sheet; as doing so would allow the inner and outer panel to be in direct contact at the plurality of apertures, to allow for enhanced ventilation of heat and vapor during increased physical activity.
Fourmeux also fails to disclose wherein the garment is an upper-torso garment that includes a first sleeve, a second sleeve, and a torso portion, wherein each of the first sleeve, the second sleeve, and the torso portion are formed of the layered composition (an inner panel, an outer panel, and a non-woven thermally insulating fill sheet), and wherein the first plurality of openings are formed through a front of the torso portion.
However, Mordecai teaches an insulated garment (100) including a first sleeve and a second sleeve of the upper-torso garment (sleeves of liner 110, see Fig. 2 and Figs. 7A-7B), and a torso portion including a front (112, 114; see Figs. 1-2 and paragraph 0036), wherein each of the first sleeve, the second sleeve, and the torso portion are formed of a layered composition comprising an inner panel (140), an outer panel (130), and a non-woven thermally insulating fill sheet (150; see paragraphs 0052-0054 and Figs. 5-7), and wherein a first plurality of openings (210) are formed through the non-woven thermally insulating fill sheet (see Fig. 6 and paragraph 0053), so as to facilitate the flow of water vapor and other gases through the insulating fill sheet (see paragraph 0053).
Furthermore, Hodgson teaches a garment (see Fig. 4) comprising: an inner panel (5a); an outer panel (5c); and a non-woven thermally insulating fill sheet (5b/1) interposed between the inner panel and the outer panel (see Fig. 5; page 2, paragraph 4; page 3, paragraph 6; and page 8, paragraphs 4-7); wherein a first plurality of openings (4a/10) are formed through the non-woven thermally insulating fill sheet through a front of the torso portion (see Fig. 4 and page 5, paragraph 2 of Hodgson; Hodgson teaches wherein the apertures/openings may be located at any or all of the upper back, armpits, or center chest area, i.e., a front of a torso portion); so as to optimize specific cooling requirements at specific areas of the garment (e.g., the front of the torso portion; see page 3, paragraphs 1-5; page 5, paragraph 2; and page 8, paragraphs 2-3).
Therefore, based on Mordecai’s and Hodgson’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Fourmeux’s garment to be an upper-torso garment that includes a first sleeve, a second sleeve, and a torso portion, wherein each of the first sleeve, the second sleeve, and the torso portion are formed of the layered composition (an inner panel, an outer panel, and a non-woven thermally insulating fill sheet), and wherein the first plurality of openings are formed through a front of the torso portion; as doing so would facilitate the flow of water vapor and other gases through the insulating fill sheet at specific areas of the garment (e.g., the front of the torso portion).
Fourmeux further fails to disclose wherein the length of each opening is greater than the width. Instead, Fourmeux discloses a circular shape, but discloses wherein other forms of holes may be used (see Fig. 2 and column 5, lines 8-43).
However, Hodgson further teaches a variety of aperture shapes (see Fig. 4), including at least one aperture that has a greater length than width (see, for example, apertures of Figs. 1A-2B), for enhancing ventilation across one or more directions along the apertures (see pages 6-8)
Additionally, Mordecai further teaches wherein the plurality of vent openings (210) may be circular or may include other shapes such as square, triangular, or rectangular (i.e., having an opening length greater than the opening width; see paragraph 0053), for facilitating the flow of water vapor or other gases through the thermally insulating layer (see paragraph 0053). 
Furthermore, it is noted that Applicant does not appear to provide any criticality for the oblong shape of the openings, simply stating in paragraph 0042: “Further, it is contemplated herein, that the voided portion 132 may comprise any number of different lengths and may have different shapes such as curvilinear or organic shapes. Any and all aspects, and any variation thereof, are contemplated as being within aspects herein.”
Therefore, based on Hodgson’s and Mordecai’s teachings, and absent a teaching of criticality for the particular claimed shape, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Fourmeux’s circular holes to be rectangular holes, such that the length of each opening would be greater than the width of the opening, as doing so would enhance ventilation across the length of each aperture, and such a modification would be nothing more than a simple substitution of one known opening shape for another. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.
Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  A change in aesthetic (ornamental) design generally will not support patentability.  See MPEP 2144.04 (IV)(B).

	Regarding claim 12, the modified garment of Fourmeux (i.e., Fourmeux in view of Hodgson, Uglene, and Mordecai) is further disclosed wherein one or more seams of the first plurality of seams includes a first plurality of perforations (perforations created by the sewing needle when stitching the layers together) that extend through the one or more seams, the front inner panel, and the front outer panel (see Figs. 3-4 and column 2, lines 50-65 of Uglene).

	Regarding claim 13, the modified garment of Fourmeux (i.e., Fourmeux in view of Hodgson, Uglene, and Mordecai) is further disclosed wherein a back of the torso portion (Fig. 4 and page 5, paragraph 2 of Hodgson: Hodgson teaches wherein the layered composition and apertures/openings may be located at any or all of the upper back, armpits, or center chest area, therefore including a back of the torso portion) comprises: a back inner panel (6 of Fourmeux), a back outer panel (4, 5 of Fourmeux), a back non-woven thermally insulating fill sheet (1 of Fourmeux) interposed between the back inner panel and the back outer panel, the back non-woven thermally insulating fill sheet comprising a second plurality of openings (2, 3 of Fourmeux/12 of Uglene) that extend between a first surface and a second opposite surface of the back non-woven thermally insulating fill sheet, and a second plurality of seams (20 of Uglene) that directly join the back inner panel to the back outer panel at areas corresponding to the plurality of openings of the back non-woven thermally insulating fill sheet (see Figs. 1-2 and column 5, line 27 – column 6, line 20 of Fourmeux; Figs. 3-4 and column 2, lines 50-65 of Uglene; and rejection of claim 11 above).

Regarding claim 15, the modified garment of Fourmeux (i.e., Fourmeux in view of Hodgson, Uglene, and Mordecai) is further disclosed to wherein one or more seams of the second plurality of seams (20 of Uglene in the back of the torso portion) includes a second plurality of perforations (perforations created by the sewing needle when stitching the layers together) that extend through the one or more seams, the back inner panel, and the back outer panel (see Figs. 3-4 and column 2, lines 50-65 of Uglene).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fourmeux, Hodgson, Uglene, and Mordecai, as applied to claim 1 above, in view of Mather (US PG Pub 2008/0289078).
Regarding claim 4, Fourmeux, Hodgson, Uglene, and Mordecai together teach the limitations of claim 1, as discussed above, but fail to further teach wherein the garment further comprises a low insulation area formed from a third portion of the inner panel and a third portion of the outer panel.
However, Maher teaches an insulated garment (100) having high/moderate insulation areas (104, 106, 108) and low insulation areas (102), wherein the high/moderate insulation areas include a fill material, and the low insulation areas have an absence of fill material (see Figs. 1a-1B and paragraphs 0028-0031), so as to provide an insulated garment that is relatively lightweight and has reduced bulk, yet still provides insulation and warmth at targeted areas of the body (see paragraphs 0030-0031).
Therefore, based on Maher’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Fourmeux’s garment to further include a low insulation area without fill material (and therefore including only a third portion of the inner panel and a third portion of the outer panel), so as to provide an insulated garment that is relatively lightweight and has reduced bulk, yet still provides insulation and warmth at targeted areas of the body.

Regarding claim 5, the modified garment of Fourmeux (i.e., Fourmeux in view of Hodson, Uglene, Mordecai, and Maher) is further disclosed wherein the low insulation area (102 of Maher) does not include the non-woven thermally insulating fill sheet (see paragraph 0031 of Maher).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fourmeux, Hodgson, Uglene, and Mordecai, as applied to claim 1 above, in view of Thompson, Jr. (herein Thompson)(US Patent No. 3,801,987).
Regarding claim 6, Fourmeux, Hodgson, Uglene, and Mordecai together teach the limitations of claim 1, as discussed above, but fail to further teach a low insulation area formed from a single panel of material.
However, Thompson teaches a ventilated garment (1) having a low insulation area (8) formed from a single panel of material (see Figs. 1-4 and column 2, lines 30-53), so as to provide enhanced air circulation and maximum ventilation to the underarm portions of the garment (see column 2, line 53 – column 3, line 11).
Therefore, based on Thompson’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Fourmeux’s garment to include a low insulation area formed from a single panel of material; as doing so would provide enhanced air circulation and maximum ventilation to the underarm portions of the garment.

Regarding claim 8, the modified garment of Fourmeux (i.e., Fourmeux in view of Hodson, Uglene, Mordecai, and Thompson) is further disclosed wherein the single panel of material (8 of Thompson) is a mesh material (see Figs. 1-4 and column 2, lines 42-66 of Thompson).

Examiner’s Note
Claims 2, 3, 14, and 16-19 are currently free of prior art rejections, but should not be construed as reciting allowable subject matter. It is noted that substantive amendments to the claims may result in prior-art-based rejections in future Office Actions, and claims 2, 3, 14, and 16-19 remain rejected under 35 USC 112(b), as discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732